DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 7 April 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-4, 6-8, 10-16 and 18 are pending.
Claims 13-16 and 18 stand withdrawn without traverse, see election filed 9 November 2020.
Claims 5, 9 and 17 are canceled.
Claims 19-41 were previously canceled.
Claims 1, 6, 10 and 13 are amended.
No claims are new.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment.
Amendments to the drawings have been submitted with the amendment.
Drawings
The replacement drawings were received on 7 April 2020.  These drawings are unacceptable for the reasons already of record and repeated below.  
The drawings are objected to because in Fig. 5A, the number “266” is incorrectly used to label the second end “274”.  See the annotated Fig. 5A below for additional 

    PNG
    media_image1.png
    432
    368
    media_image1.png
    Greyscale

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.



Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Cancel claims 13-16 and 18.

Explanation for Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 13-16 and 18 directed to an invention non-elected without traverse.  Accordingly, claims 13-16 and 18 have been cancelled.
Allowable Subject Matter
Claims 1-4, 6-8 and 10-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the subject matter of claim 1 is allowable over the prior art because of the combination of method step limitations and their relationship to one another.  Claim 1 includes the limitations “feeding the heat-shrinkable film in a Z-folded state having a major fold and a minor fold; and forming a longitudinal seal between a first end of the heat-shrinkable film and the minor fold to form a tunnel of the heat-shrinkable film” which in combination with the other limitations of claim 1 are what make the subject matter allowable over the prior art.  
Forming a Z-fold in a web for packaging as set forth in claim 1 is known in the prior art (see for example Razeti et al.).  However, it would not have been obvious to have modified the Forman method to have incorporated such an arrangement since such would require major modifications to the Forman method of forming the package and could only be based on improper hindsight.
Regarding independent claim 10, the subject matter of claim 10 is allowable over the prior art because of the combination of method step limitations and their relationship to one another.  Claim 10 includes the limitations “the transverse leading 
Forming leading and trailing traverse seals in a package is old and well known in the prior art as is having the leading and trailing transverse seals seal a protective film over a weakened area in a package film (see for example, Lyzenga et al. (US ‘624)).  However, it would not have been obvious to have modified the Forman method by having incorporated such an arrangement since such would require major modifications to the Forman method of forming the package and could only be based on improper hindsight, especially since Forman teaches a protective film and weakened area that do not extend the length of the package.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        10 April 2021